MEMORANDUM **
Roberto Garcia-Perez appeals his conviction and 121-month sentence imposed by the district court following his guilty plea conviction for distribution of methamphetamine, cocaine, and heroin, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Garcia-Perez contends that, in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), § 841 *478is unconstitutional on its face and therefore his conviction and sentence must be vacated. This contention is foreclosed by our recent decision in United States v. Buckland, 277 F.3d 1173, 1177 (9th Cir. 2002) (en banc) (concluding that § 841 is not facially unconstitutional).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.